DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claim(s) 1, 3-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavarra et al. (US 20170280223) in view of Do et al. (US 10,165,105) and further in view of Mahalingam et al. (US 20130283164).
Regarding claim 1, Cavarra discloses a computing device, comprising: an interface to connect to a headphone (Paragraph: 0020 and fig.1, 112, 120: Cavarra discusses an interface connecting to a headphone); and a processor communicatively coupled to the interface, wherein the processor is to: execute an application to host an audio conference call (Paragraphs: 0026: Cavarra discusses how an audio/video call application or a media player application generate and receive audio signals via the audio channel, such as with playback and capture of audio); determine a headphone-only audio option is enabled for the application, (Paragraphs: 0014 and 0016: Cavarra discusses techniques to enable simplified controls for the audio input and output of a headset device); detect that the headphone is connected to the interface (Paragraphs: 0030, 0034 and 0078: Cavarra discusses how the system detect the condition to change the audio to be output by pattern matching performed on the sensor data with the microcontroller unit, and wherein the microcontroller unit communicate an event to a device driver of a computing device connected to the wearable apparatus, to control the playback of the audio that is provided from the computing device to the wearable apparatus using the device driver; and how the system determine the computing device connected to the headset, i.e. by detecting that the headphone is connected to the interface); 
Cavarra discloses the invention set forth above but does not specifically points out “allow a participant to join the audio conference call based on detection of the headphone connected to the interface”
Do however discloses a system to allow a participant to join the audio conference call based on detection of the headphone connected to the interface (Col.4 lines 57-67 and Col.5 lines 1-49: Do discusses how an incoming voice call data is routed through the headphones upon detecting that a user has headphones connected to a user equipment; and how a call mode controller allow the incoming communications from user equipment to proceed under its original communication type such as a voice).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Cavarra, and modify a system to allow a participant to join the audio conference call based on detection of the headphone connected to the interface, as taught by Do, thus allowing to detect a communication and then determine one or more characteristics associated with that communication, as discussed by Do
Cavarra in view of Do discloses the invention set forth above but fail to disclose “the headphone-only option is enabled by a host of the audio conference call via a setting in an invitation for the audio conference call”
Mahalingam however discloses the headphone-only option is enabled by a host of the audio conference call via a setting in an invitation for the audio conference call (Paragraphs: 0024, 0027 and 0031: Mahalingam discusses how the first user with the ability to both send and receive audio through a headset or combination of headphones and a microphone, the user would associate their headphone and microphone icons to the active application, and assign just the headphone icon for the second user, i.e. enabling the headphone only option to a second user by a host for a conference or communication)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Cavarra and Do, and modify a system wherein the headphone-only option is enabled by a host of the audio conference call via a setting in an invitation for the audio conference call, as taught by Mahalingam, thus allowing to identity of speakers and microphones associated with each application proximal to the names or icons depicting the applications, as discussed by Mahalingam.
Regarding claim 8, Cavarra discloses a non-transitory computer readable storage medium encoded with instructions which, when executed, cause a processor of a computing device to: receive an invitation from a host of an audio conference call to participate on the audio conference call executed by an application (Paragraphs: 0026: Cavarra discusses how an audio/video call application or a media player application generate and receive audio signals via the audio channel, such as with playback and capture of audio); detect a headphone connected to an audio output interface (Paragraphs: 0014, 0020 and fig.1, 112, 120: Cavarra discusses how a device components, and related apparatuses provide an automated detection and control of audio-based conditions for headsets and like audio input/output devices; and how an interface connecting to a headphone); 
Cavarra discloses the invention set forth above but does not specifically points out “authorize a participant to join the audio conference call in response to detection of the headphone connected to the audio output interface” 
Do however discloses a system authorize a participant to join the audio conference call in response to detection of the headphone connected to the audio output interface (Col.4 lines 57-67 and Col.5 lines 1-49: Do discusses how an incoming voice call data is routed through the headphones upon detecting that a user has headphones connected to a user equipment; and how a call mode controller allow (i.e. authorize) the incoming communications from user equipment to proceed under its original communication type such as a voice). 
Cavarra in view of Do discloses the invention set forth above but fail to disclose “determine that the invitation has a headphone-only audio option enabled by a host of the audio conference call”
Mahalingam however discloses a system determine that the invitation has a headphone-only audio option enabled by a host of the audio conference call (Paragraphs: 0024, 0027 and 0031: Mahalingam discusses how the first user with the ability to both send and receive audio through a headset or combination of headphones and a microphone, the user would associate their headphone and microphone icons to the active application, and assign just the headphone icon for the second user, i.e. enabling the headphone only option to a second user by a host for a conference or communication)

Considering claim 3, Cavarra discloses the computing device of claim 2, wherein the headphone-only audio driver is to cause the audio card to disable ports used for external speakers while the application is executed (Paragraphs: 0026 and 0044-0045: Cavarra discusses how a driver for the headset device such as, the sensor data correlated to one or more events provided for control of the software applications, such as a first event (e.g., a mute event) to control an audio input or output aspect of the audio/video call application, or a second event such as, stop event to control an audio input or output aspect of the media player application, i.e. to cause the audio card to disable ports used for external speakers while the application is executed). 
Considering claim 4, Cavarra discloses the computing device of claim 1, further comprising: a memory to store basic input/output system (BIOS) settings that include a selection of applications for which to enable the headphone-only audio option and which are allowed to execute when a headphone connection to the interface is detected (Paragraphs: 0079-0081: Cavarra discusses how a system detect a condition of the headset audio device using the sensor data and identify a control action in a software application based on the detected condition, wherein the software application generates an output of audio to the headset audio device). 
Considering claim 5, Cavarra discloses the computing device of claim 1, wherein the headphone-only option is enabled via a setting in an invitation for the audio call (Paragraphs: 0026 and 0044-0045). 
Considering claim 6, Cavarra discloses the computing device of claim 1, further comprising: a microphone to detect audio output from the audio conference call of the application, wherein detection of the audio output causes the application to remove the participant from the audio conference call (Paragraphs: 0026 and 0044-0045: Cavarra discusses a system wherein if the headset device sends an event or condition input to the computing device indicating “headphones removed, stop the audio application; and how a system control an audio input or output aspect of the audio/video call application).
Considering claim 7, Cavarra discloses the computing device of claim 1, further comprising: a location detection device to detect a location of the computing device wherein the headphone-only audio option is enabled based on the location of the computing device (Paragraphs: 0095-0096). 
Considering claim 9, Cavarra discloses the non-transitory computer readable storage medium of claim 8, wherein detection of the headphone is based on information exchanged with the headphone when the headphone is initially connected to the audio output interface (Paragraphs: 0078-0079 and 0081: Cavarra discusses how wearable apparatus is a headset adapted for connection to the computing device; and how the software application generates an output of audio to the headset audio device).  
Considering claim 10, Cavarra discloses the non-transitory computer readable storage medium of claim 8, the instructions further causing the processor to: monitor audio output via audio signals captured by a microphone; and disconnect the participant from the audio conference call when the microphone captures audio output generated from the audio conference call (Paragraphs: 0015, 0018 and 0026: Cavarra discusses how audio devices, controls audio/video calls such as muting, stopping, or simply altering the audio stream requires physical access to the originating device).
Considering claim 12, Cavarra discloses the non-transitory computer readable storage medium of claim 11, wherein the headphone-only audio driver is installed as part of an installation of the application on the computing device (Paragraphs: 0030, 0034 and 0078: Cavarra discusses how a system control the playback of the audio that is provided from the computing device to the wearable apparatus using the device driver (i.e. the installed driver); and how the system determine the computing device connected to the headset).
3. Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavarra et al. (US 20170280223) in view of Do et al. (US 10,165,105) and further in view of Lindahl et al. (US 20190349662).
Regarding claim 13, Cavarra discloses anon-transitory computer readable storage medium encoded with instructions which, when executed, cause a processor of a computing device to execute an application to host an audio conference call (Paragraphs: 0026: Cavarra discusses how an audio/video call application or a media player application generate and receive audio signals via the audio channel, such as with playback and capture of audio); detect a location of the computing device (Paragraphs: 0071 and 0073: Cavarra discusses how a system detect a condition, based on the sensor data that is produced from the positioning of the wearable apparatus; and how a system detect a partial removal of the audio headset from the human user or detection of a complete removal of the audio headset, i.e. detecting a location of the computing device); determine that the location is a headphone-only location for the application (Paragraphs: 0071-0073 and 0081: Cavarra discusses how a system detect a condition, based on the sensor data that is produced from the positioning of the wearable apparatus; and how a system identify a control action in a software application based on the detected condition, wherein the software application generates an output of audio to the headset audio device); 
Cavarra discloses the invention set forth above but does not specifically points out “authorize a participant to join the audio conference call via the application that is executed when a headphone is connected to the computing device” 
Do however discloses a system authorize a participant to join the audio conference call via the application that is executed when a headphone is connected to the computing device (Col.4 lines 57-67 and Col.5 lines 1-49: Do discusses how an incoming voice call data is routed through the headphones upon detecting that a user has headphones connected to a user equipment; and how a call mode controller allow (i.e. authorize) the incoming communications from user equipment to proceed under its original communication type such as a voice).  
Cavarra in view of Do discloses the invention set forth above but fail to disclose “enable a headphone-only audio option for the application in response to a determination that the location is a headphone-only location”
Lindahl however discloses a system enable a headphone-only audio option for the application in response to a determination that the location is a headphone-only location (Paragraphs: 0050, 0053 and Claim.1 : Lindahl discusses how the system change in the audio mode from the first mode to a second mode when mobile device mounted on HMD mount or wireless headphone, i.e. enabling a headphone-only audio option for the application in response to a determination that the location is a headphone-only location).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Cavarra and Do, and modify a system wherein a headphone-only audio option for the application in response to a determination that the location is a headphone-only location, as taught by Lindahl, thus allowing to activate audio modes of the system based on a physical relationship between the HMD mount and the mobile device, as discussed by Lindahl. 
Considering claim 14, Cavarra discloses the non-transitory computer readable storage medium of claim 13, wherein the location is determined based on a global positioning system (GPS) (Paragraph: 0063: Cavarra discusses a global positioning system (GPS) sensor, i.e. to determine the location using GPS).
Considering claim 15, Do discloses the non-transitory computer readable storage medium of claim 13, wherein the location is determined based on a network identification of a wireless network connected to the computing device (Col.3 lines 15-32: server collects information to identify the location of the voice call).
4. Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavarra et al. (US 20170280223) in view of Do et al. (US 10,165,105) in view of Mahalingam et al. (US 20130283164) and further in view of Tanuma et al. (JP 2000132494). 
Considering claim 2, Cavarra and Mahalingam in view of Do fail to specifically disclose claim 2. Tanuma however discloses the computing device of claim 2, further comprising: an audio card, wherein the processor is to load a headphone-only audio driver stored in memory to operate the audio card while the application is executed (Paragraphs: 0012 and 0018: the output destination of the audio data from the sound card includes an external headphone, and the like; and how the sound card has a function of automatically switching the output destination of audio data, when an external headphone is connected).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Cavarra, Mahalingam and Do, and modify  wherein an audio card, and the processor is to load a headphone-only audio driver stored in memory to operate the audio card while the application is executed, as taught by Tanuma, thus enables dynamic connection / disconnection of devices connected via the interface by a plug-and-play function, and enables dynamic device management, as discussed by Tanuma.
Considering claim 11, Tanuma discloses the non-transitory computer readable storage medium of claim 9, wherein a headphone-only audio driver is applied to an audio card of the computing device in response to the headphone-only audio option being enabled (Paragraphs: 0012 and 0018). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicants argued The prior arts of the record fail to describe or suggest that a host can enable a headphone-only option for an audio conference call that requires participants to use headphones to join the audio conference call.  
Examiner respectfully disagrees. The newly find art discloses how the first user with the ability to both send and receive audio through a headset or combination of headphones and a microphone, the user would associate their headphone and microphone icons to the active application, and assign just the headphone icon for the second user (Mahalingam, Paragraphs: 0024, 0027 and 0031), i.e. enabling the headphone only option to a second user by a host for a conference or communication.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/    Examiner, Art Unit 2651                                                                                                                                                                                                                   12/16/2022